The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment of figure 13 in the reply filed on 03/29/2022 is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 30-31 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Murade (2004/0004221).Regarding claim 30, Murade teaches in figure 20 and related text a display device comprising: 
a first active layer 1a; 
a first gate electrode 3a overlapping the first active layer, the first gate electrode being insulated from the first active layer; 
a first capacitor electrode 80a overlapping a first portion of the first gate electrode 3a, the first capacitor electrode being insulated from the first gate electrode; 
a second active layer (not depicted, located under gate electrode 3a on the right side) not overlapping the first gate electrode 3a, the second active layer and the first capacitor electrode including a same material (see e.g. paragraph [0030]); 
a second gate electrode (gate electrode 3a on the right side) overlapping the second active layer (inherently therein), the second gate electrode being insulated from the second active layer; and 
a second capacitor electrode 90a overlapping a second portion of the first gate electrode 3a, the second capacitor electrode 90a being insulated from the first gate electrode 3a and electrically connected to the first capacitor electrode 80a.

Murade does not explicitly state that using a second active layer and forming the second active layer and the first capacitor electrode to include a same material.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a second active layer and to form the second active layer and the first capacitor electrode to include a same material, in Murade’s device, in order to operate the device in its intended use and in order to simplify the processing steps of making the device, respectively.

Regarding claim 31, Murade teaches in figure 20 and related text that the second capacitor electrode (at least part thereof) does not overlap the first capacitor electrode.

Regarding claim 33, Murade teaches in figure 20 and related text a connection electrode 6a overlapping the first capacitor electrode 80a and the second capacitor electrode 90a. Murade does not teach in figure 20 that the connection electrode electrically connecting the second capacitor electrode and the first capacitor electrode.
Murade teaches in figure 4 and related text a connection electrode (the connection between two capacitors) electrically connecting a second capacitor electrode and a first capacitor electrode.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use connection electrode 6a to electrically connect the second capacitor electrode and the first capacitor electrode, in Murade’s device, in order to simplify the processing steps of making the device.

Regarding claim 34, Murade teaches in figure 20 and related text that the second active layer and the first capacitor electrode are disposed in a same layer.


Claims 1-9, 11-13, 15-16 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Murade (2004/0004221) in view of Ono et al. (2018/0277614).
Regarding claim 1, Murade teaches in figure 20 and related text a display device comprising: 
a substrate 10; 
a first active layer 1a disposed on the substrate; 
a first insulation layer 2 disposed on the first active layer; 
a first gate electrode 3a disposed on the first insulation layer 2, the first gate electrode 3a overlapping the first active layer 1a; 
a second insulation layer 81 disposed on the first gate electrode 3a; 
a second active layer (inherently therein located under second electrode 3a on the right); 
a first capacitor electrode 80a disposed on the second insulation layer 81, the first capacitor electrode 80a overlapping the first gate electrode 3a; 
a third insulation layer 91 disposed on the second active layer and the first capacitor electrode 80a; 
a second gate electrode (gate electrode 3a on the right side), the second gate electrode overlapping the second active layer; and 
a second capacitor electrode 90a disposed on the third insulation layer 91, the second capacitor electrode 90a overlapping the first gate electrode 3a and electrically connected to the first capacitor electrode 80a.

Murade does not teach forming a second transistor adjacent to the first transistor such that a second active layer disposed on the second insulation layer, the first capacitor electrode disposed on the second insulation layer, a third insulation layer disposed on the second active layer and the first capacitor electrode, and the second gate electrode disposed on the third insulation layer. 
Ono et al. teach in figure 4 and related text forming a second transistor 28 adjacent to a first transistor 30 such that a second active layer (the element adjacent to element 424) disposed on the second insulation layer 422, the first capacitor electrode 424 disposed on the second insulation layer 422, a third insulation layer 428 disposed on the second active layer and the first capacitor electrode 424, and the second gate electrode Gate2 disposed on the third insulation layer 428.
Ono et al. and Murade are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Murade because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a second transistor adjacent to a first transistor such that a second active layer disposed on the second insulation layer, the first capacitor electrode disposed on the second insulation layer, a third insulation layer disposed on the second active layer and the first capacitor electrode, and the second gate electrode disposed on the third insulation layer, as taught by Ono et al., in Murade’s device, in order to simplify the processing steps of making the device, and in order to reduce the size of the device by forming the two transistors adjacent to each other. 

Regarding claim 25, Murade teaches in figure 20 and related text a display device comprising: 
a substrate 10; 
a first transistor including: 
a first active layer 1a disposed on the substrate; 
a first insulation layer 2 disposed on the first active layer 1a; and 
a first gate electrode 3a disposed on the first insulation layer 2, the first gate electrode overlapping the first active layer 1a; 
a capacitor including: 
the first gate electrode 3a; 
a second insulation layer 81 disposed on the first gate electrode 3a; 
a first capacitor electrode 80a disposed on the second insulation layer 81; the first capacitor electrode 81 overlapping the first gate electrode 3a; 
a third insulation layer 91 disposed on the first capacitor electrode; and 
a second capacitor electrode 90a disposed on the third insulation layer 91, the second capacitor electrode overlapping the first gate electrode 3a and electrically connected to the first capacitor electrode 80a.

Murade does not teach forming a second transistor including: a second active layer disposed between the second insulation layer and the third insulation layer, the second active layer and the first capacitor electrode including a same material; the third insulation layer; and a second gate electrode disposed on the third insulation layer, the second gate electrode overlapping the second active layer.

Ono et al. teach in figure 4 and related text a second transistor 28 including: a second active layer (the element adjacent to element 424) disposed between the second insulation layer 422 and the third insulation layer, the second active layer and the first capacitor electrode including a same material; the third insulation layer; and a second gate electrode disposed on the third insulation layer, the second gate electrode overlapping the second active layer.
Ono et al. and Murade are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Murade because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a second transistor including: a second active layer disposed between the second insulation layer and the third insulation layer, the second active layer and the first capacitor electrode including a same material; the third insulation layer; and a second gate electrode disposed on the third insulation layer, the second gate electrode overlapping the second active layer, as taught by Ono et al., in Murade’s device, in order to simplify the processing steps of making the device, and in order to reduce the size of the device by forming the two transistors adjacent to each other. 

Regarding claim 2 Murade does not explicitly state forming the second active layer and the first capacitor electrode to include a same material.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the second active layer and the first capacitor electrode to include a same material, in Murade’s device, in order to simplify the processing steps of making the device.

Regarding claims 3 and 26, Murade teaches in figure 20 and related text that the first active layer includes polycrystalline silicon.

Regarding claim 4, Murade teaches in figure 20 and related text that the second insulation layer includes silicon nitride.

Regarding claim 5, Murade teaches in figure 20 and related text that the permittivity of the second insulation layer is greater than a permittivity of the third insulation layer.

Regarding claims 6 and 27, Murade teaches in figure 20 and related text using an oxide semiconductor (ITO) material.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the second active layer and the first capacitor electrode each to include an oxide semiconductor (ITO), in Murade’s device, in order to improve the device characteristics.

Regarding claim 7, Murade teaches in figure 20 and related text that the third insulation layer includes silicon oxide.

Regarding claim 8, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a hydrogen content of the third insulation layer less than a hydrogen content of the second insulation layer Murade’s device in order to provide better protection to the device.

Regarding claim 9, Murade teaches in figure 20 and related text a fourth insulation layer disposed on the second gate electrode and the second capacitor electrode; and a connection electrode disposed on the fourth insulation layer, the connection electrode electrically connecting the second capacitor electrode and the first capacitor electrode

Regarding claim 11, Murade teaches in figure 20 and related text a fourth insulation layer 4 disposed on the second gate electrode and the second capacitor electrode; and a connection electrode 6a disposed on the fourth insulation layer 4. Murade does not teach in figure 20 that the connection electrode electrically connecting the second capacitor electrode and the first capacitor electrode.
Murade teaches in figure 4 and related text a connection electrode (the connection between two capacitors) electrically connecting a second capacitor electrode and a first capacitor electrode.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use connection electrode 6a to electrically connect the second capacitor electrode and the first capacitor electrode, in Murade’s device, in order to simplify the processing steps of making the device.

Regarding claim 12, Murade teaches in figure 4 and related text a constant voltage is applied to the connection electrode (the connection between two capacitors).

Regarding claim 13, in the combined device (see figure 4 of Ono et al.) a first source electrode and a first drain electrode disposed on the fourth insulation layer 432 and electrically connected to the first active layer; and a second source electrode SD2 and a second drain electrode CNT2 disposed on the fourth insulation layer 432 and electrically connected to the second active layer, wherein the connection electrode, the first source electrode, the first drain electrode, the second source electrode, and the second drain electrode are disposed on a same layer 408.

Regarding claims 15 and 16, Murade teaches in figure 3 and related text a lower electrode 3a (on the right side) disposed between the first insulation layer 2 and the second insulation layer 81, the lower electrode 3a overlapping the second active layer 1a, wherein the lower electrode is electrically connected to the second gate electrode.





Response to Arguments
1.	Applicants argue that “The Office Action (page 3) equates layer la above to the recited "first active layer, and asserts that an unseen layer, which is not depicted but is located under scan line 3a (to the right) equates to the recited "second active layer." However, Applicant respectfully asserts that paragraph [0030] or any other passage in Murade supports the idea that any semiconductor layer is disposed under scan line 3a. Layers 80a and 90a together constitute a single capacitor”. 

1.	Although the office asserts that Murade’s device comprises undepicted “second active layer’, the rejection explicitly states that “Murade does not explicitly state that using a second active layer”.

2.	Applicants argue that “there is no evidence that either of layers 80a or 90a would be made of the same material as any active layer”. 

2.	The office action explicitly states that “Murade does not explicitly state forming the second active layer and the first capacitor electrode to include a same material”.

3.	Applicants argue that “there is no evidence that such a modification would simplify processing steps”.

3.	Clearly forming various elements of the same material will simplify the processing steps of the making the device because multiple materials and chambers are not required.

4.	Applicants argue that in Murade “there is no second active layer disposed on the second insulation layer”.

4.	The office action explicitly states that Murade does not teach a second active layer disposed on the second insulation layer.

5.	Applicants argue that “it is not possible for Murade to satisfy the limitation "a second capacitor electrode disposed on the third insulation layer, the second capacitor electrode overlapping the first gate electrode and electrically connected to the first capacitor electrode." That is, shorting layers 80a and 90a, which together form a capacitor, would short the capacitor and make the Murade device unsuitable for its intended purpose”. 

5.	The office action does not suggest shorting layers 80a and 90a, as argue by applicants.  The office action merely states that the second capacitor electrode is electrically connected to the first capacitor electrode.  The second capacitor electrode and the first capacitor electrode have a voltage drop there-between and are thus electrically connected.   Furthermore, applicants’ invention also comprises a second capacitor electrode electrically connected to the first capacitor electrode.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
7/12/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800